74 So.3d 148 (2011)
Gregory Marvin CARTER, Appellant,
v.
DEPARTMENT OF HEALTH, Appellee.
No. 1D10-4230.
District Court of Appeal of Florida, First District.
November 7, 2011.
Gregory Marvin Carter, pro se, Appellant.
Mark Graham Hanson, Department of Health, for Appellee.
PER CURIAM.
Appellant challenges a final order from the Board of Nursing, claiming the Board erred in permanently revoking his nursing license and improperly imposed a fine upon him that exceeds the maximum disciplinary guidelines enumerated in Florida Administrative Code rule 64B9-8.006. We agree in part, finding the fine to be improper pursuant to the guidelines set forth in Florida Administrative Code rule 64B9-8.006, paragraphs (3)(h) and (3)(ll).
Accordingly, we AFFIRM the Board's decision to permanently revoke Appellant's nursing license, REVERSE its imposition of the improper fine and REMAND for proceedings consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
HAWKES, MARSTILLER, and RAY, JJ., concur.